DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitations “the supporting portion” on lines 3-4 of claim 20 and “the guide member” on line 8 of claim 20 lack antecedent basis in the claims. Since all other instances of these limitations were changed to “the support” and “the guide” respectively it is believed that these instances were inadvertently skipped. A possible correction would read - - the support - - in lines 3-4 and - - the guide - - in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-19, 21, and 27-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rademakers et al. (8,998,201).
As to claim 1, Rademakers et al. teaches a sheet conveyance apparatus (figures 1B-2B) comprising: 
a support (56) configured to support a sheet (column 8, lines 51-54); 
a roller pair (63, 64) comprising a first roller (63) and a second roller (64) that form a nip portion (see figure 2B) and configured to nip the sheet in the nip portion (see figure 2B) and convey the sheet toward the support in a sheet conveyance direction (column 8, lines 1-5 and column 8, lines 45-50); 
a guide (50) rotatably provided above the support (56) and comprising a first guide (52, part of 50 in figures 2A-2B) and a second guide (lower part of 50 in figures 2A-2B), the first guide being configured to guide a lower surface of the sheet conveyed by the roller pair (figures 3C-3E and figure 4C), the second guide being configured to face the support (figures 2A-2B); 
a driver configured to rotationally drive the guide (driving means of column 8, lines 33-34); and 
a controller (34) configured to control the driver (column 7, lines 55-58) to cause the guide to start a rotation in a state in which a trailing end in the sheet conveyance direction of a preceding sheet conveyed by the roller pair is at a position above the first guide (52, figures 2A-3B and figures 4A-4B), such that the trailing end of the preceding sheet is moved from the position above the first guide (figures 3B and 4B) to a position between the second guide and the support (figures 3C-3E and 4C) by the rotation of the guide and that a succeeding sheet conveyed by the roller pair subsequently to the preceding sheet passes the position above the first guide after the rotation of the guide (figure 3F and column 10, lines 19-23 and column 11, lines 20-26),
wherein the first roller (63) is configured to be rotated by a driving force supplied from a driving source (rotatably driven in column 10, lines 47-52), and 
wherein the guide (50) is configured to rotate about a rotation axis of the first roller (63) while rotating relatively to the first roller (figures 2B, 4A, and 4C).
As to claim 2, Rademakers et al. teaches wherein the controller starts the rotation of the guide after the trailing end of the preceding sheet has passed the roller pair (figures 3C and 4C).
As to claim 3, Rademakers et al. teaches wherein, in a case where a plurality of sheets are to be supported on the support by conveying one sheet at a time by the roller pair, the controller causes the guide to rotate once each time a trailing end of one sheet passes the roller pair (column 10, lines 19-23 and column 11, lines 20-26).
As to claim 6, Rademakers et al. teaches wherein, as viewed in the rotation axis direction of the first roller, the nip portion is positioned within an area surrounded by a trajectory drawn by the second guide when the guide rotates (figures 2B and 4C).
As to claim 7, Rademakers et al. teaches wherein the second roller (64) is rotatably supported by the guide and rotates around the first roller in accordance with the rotation of the guide (figures 2B and 4C). 
As to claim 8, Rademakers et al. teaches wherein a rotation direction of the guide (50) is opposite to a rotation direction of the first roller (63) when conveying the sheet (figures 4A and 4C).
As to claim 11, Rademakers et al. teaches further comprising a third guide (53) configured to guide an upper surface of the sheet conveyed by the roller pair (figures 2A-2B, 3C-3E, and 4C).
As to claim 12, Rademakers et al. teaches wherein the first guide, the second guide, and the third guide integrally rotate by being driven by the driver (figures 2A-2B, 3C-3F, and 4C and column 8, lines 33-34).
As to claim 13, Rademakers et al. teaches wherein, in a state in which the first guide (52) is capable of guiding the lower surface of the sheet conveyed by the roller pair, the third guide (53) extends such that a further radially outward portion from a rotation axis of the guide is more upstream in a rotation direction of the guide in a region downstream of the rotation axis of the guide in the sheet conveyance direction as viewed in a rotation axis direction of the guide (figures 2A-2B).
As to claim 14, Rademakers et al. teaches wherein, in a state in which the first guide (52) is capable of guiding the lower surface of the sheet conveyed by the roller pair, a distance between the first guide (52) and the third guide (53) is larger in a region more downstream in the sheet conveyance direction as viewed in a rotation axis direction of the guide (figures 2A-2B).
As to claim 15, Rademakers et al. teaches wherein the guide (50) comprises a fourth guide (upper arc of 50 in figures 2A-2B) configured to face an upper surface of the preceding sheet in a period after the rotation of the guide is started in the state in which the trailing end of the preceding sheet is at the position above the first guide and before the second guide faces the upper surface of the preceding sheet (figures 3D and 4C).
As to claim 16, Rademakers et al. teaches wherein the third guide (53) is fixed to a frame of the sheet conveyance apparatus (figures 2A-2B, where 53 is fixed to the frame member that supports the guide portion within the overall apparatus allowing it to be located as shown in figures 2A-2B).
As to claim 17, Rademakers et al. teaches wherein the second guide (52) comprises a plurality of members (52A) arranged with intervals therebetween in a rotation axis direction of the guide (figure 7), and
wherein the third guide (53, which is part of 51 as shown in figures 2A-2B and 6B) comprises a plurality of members alternately arranged with respect to the plurality of members of the second guide (lower arc of 50 in figures 2A-2B) in the rotation axis direction of the guide, and overlaps with a trajectory drawn by the second guide when the guide rotates as viewed in the rotation axis direction of the guide (figures 2A-4C and figure 7). 
As to claim 18, Rademakers et al. teaches wherein the second guide (lower part of 50 in figures 2A-2B) is formed in an arcuate shape centered on a rotation axis of the guide as viewed in a rotation axis direction of the guide (figures 2A-4C).
As to claim 19, Rademakers et al. teaches wherein the second guide (lower part of 50 in figures 2A-2B) is a surface extending in a rotation axis direction of the guide to at least cover a region where a sheet of a maximum width that the roller pair is capable of conveying passes (figure 8).
As to claim 21, Rademakers et al. teaches wherein the guide (50) comprises a holder (116, 117) provided outside a region, where the sheet conveyed by the roller pair passes, in a rotation axis direction of the guide, and configured to hold the first guide such that the first guide is rotatable about a rotation axis of the guide (figure 7), and
wherein the holder includes a first recess (the difference in the radius of 116 and the arc formed of 51 and 111) recessed from a downstream side toward an upstream side in the sheet conveyance direction such that a sheet conveyance path formed by the first guide is exposed as viewed in the rotation axis direction of the guide (figure 7, where there is at least a portion along the rotation where the recess is from a downstream side toward an upstream side of the sheet conveyance direction).
As to claim 27, Rademakers et al. teaches a sheet processing (figure 2) apparatus comprising:
the sheet conveyance apparatus according to claim 1 (as indicated in detail above); and
a processer configured to process a sheet supported on the support (column 1, lines 15-20, column 6, lines 3-16, and column 7, lines 31-33).
As to claim 28, Rademakers et al. teaches an image forming system (figure 1B) comprising:
an image forming apparatus (36) configured to form an image on a sheet (column 7, lines 22-26 and column 1, lines 15-20, column 6, lines 3-16); and
the sheet processing apparatus according to claim 27 (as detailed above for claim 27) configured to process the sheet on which the image has been formed by the image forming apparatus (column 1, lines 15-20, column 6, lines 3-16, and column 7, lines 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rademakers et al. (8,998,201) in view of Unnasch (US PGPub 2010/0244361 A1).
As to claim 4, Rademakers et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising a regulator configured to abut a leading end of the sheet supported on the support in the sheet conveyance direction to regulate a position of the sheet, wherein the guide and the regulator are arranged such that, in a state after the rotation of the guide is finished, a distance from a downstream end of the second guide to the regulator in the sheet conveyance direction is smaller than a length of the sheet in the sheet conveyance direction.
Unnasch teaches a regulator (13) configured to abut a leading end of the sheet supported on the support in the sheet conveyance direction to regulate a position of the sheet (paragraph [0058]), wherein the guide and the regulator are arranged such that, in a state after the rotation of the guide is finished, a distance from a downstream end of the second guide to the regulator in the sheet conveyance direction is smaller than a length of the sheet in the sheet conveyance direction (see figures 1-6; note that it is considered that there is a paper length feedable by the apparatus of Unnasch that meets the arrangement claimed).
It would have been obvious to one skilled in the art before the effective filing date to modify Rademakers et al. to have a regulator configured to abut a leading end of the sheet supported on the support in the sheet conveyance direction to regulate a position of the sheet, wherein the guide and the regulator are arranged such that, in a state after the rotation of the guide is finished, a distance from a downstream end of the second guide to the regulator in the sheet conveyance direction is smaller than a length of the sheet in the sheet conveyance direction as taught by Unnasch because it is a well known arrangement for stably conveying sheets with predictable results.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rademakers et al. (8,998,201) in view of Kusakabe et al. (CA 2237537 A1).
As to claim 20, Rademakers et al. teaches the limitations of the claimed invention as noted above for claim 1, except further comprising a push-out guide configured to push out the sheet supported on the supporting portion from the support by moving the sheet upstream in the sheet conveyance direction through a position below the guide; and an upper guide configured to guide an upper surface of the sheet pushed out by the push-out guide, wherein the guide member comprises a rib extending in a rotation direction of the guide, projecting from the second guide toward an outer peripheral side with respect to a rotation axis of the guide, and configured to guide the upper surface of the sheet pushed out by the push-out guide. Note that Rademakers et al. is considered to teach the processing of the media on the sheet support (column 1, lines 15-20, column 6, lines 3-16, and column 7, lines 31-33).
Kusakabe et al. teaches a post processing portion (1) comprising a push-out guide (32) configured to push out the sheet supported on the supporting portion from the support by moving the sheet upstream in the sheet conveyance direction through a position below the guide (paragraph bridging pages 13-14, where 45a and 45b in combination is considered to correspond to the guide member 50 of Rademakers et al.); and an upper guide (26) configured to guide an upper surface of the sheet pushed out by the push-out guide (figure 4), wherein the guide member comprises a rib (27) extending in a rotation direction of the guide (figures 4 and 8, where 45a and 45b in combination is considered to correspond to the guide member 50 of Rademakers et al.), projecting from the second guide toward an outer peripheral side with respect to a rotation axis of the guide (figure 4, where 45a and 45b in combination is considered to correspond to the guide member 50 of Rademakers et al.), and configured to guide the upper surface of the sheet pushed out by the push-out guide (figure 4 and page 12).
It would have been obvious to one skilled in the art before the effective filing date to modify Rademakers et al. to have further comprising a push-out guide configured to push out the sheet supported on the supporting portion from the support by moving the sheet upstream in the sheet conveyance direction through a position below the guide; and an upper guide configured to guide an upper surface of the sheet pushed out by the push-out guide, wherein the guide member comprises a rib extending in a rotation direction of the guide, projecting from the second guide toward an outer peripheral side with respect to a rotation axis of the guide, and configured to guide the upper surface of the sheet pushed out by the push-out guide as taught by Kusakabe et al. because it is a well-known configuration allowing the sheet to be processed and then discharged with predictable results. 

Allowable Subject Matter
Claims 9 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
With respect to the arguments against the rejection of claim 1, it is considered that Rademakers et al. teaches the first roller (63) rotated by the driving force of a drive means and the guide (50) configured to rotate about the rotation axis by the first roller while rotating relatively to the first roller as claimed as shown in at least figures (figures 2B, 4A, and 4C and column 10, lines 47-52). Please note that due to the claim amendments, the interpretation of how Rademakers et al. teaches the claimed invention has been adjusted in the current rejection to account for the amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujikake (8,840,104) and Unnasch (US PGPub 2010/0244361 A1) teach drive systems similar to the disclosed system, but do not teach or suggest the details of the drive system in combination as claimed in claim 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853